    Case 17-22005         Doc 36     Filed 08/16/19 Entered 08/16/19 23:25:09                Desc Imaged
                                     Certificate of Notice Page 1 of 3
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                              Case No.: 17−22005
                                                  Chapter: 13
                                           Judge: A. Benjamin Goldgar

In Re:
   Isabel Santoyo
   2215 S. Albany Ave.
   Apt. 3F
   Chicago, IL 60623
Social Security / Individual Taxpayer ID No.:
   xxx−xx−6101
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL


You are hereby notified that an Order Dismissing the above case was entered on August 13, 2019




                                                         FOR THE COURT


Dated: August 14, 2019                                   Jeffrey P. Allsteadt , Clerk
                                                         United States Bankruptcy Court
        Case 17-22005        Doc 36    Filed 08/16/19 Entered 08/16/19 23:25:09              Desc Imaged
                                       Certificate of Notice Page 2 of 3
                                       United States Bankruptcy Court
                                       Northern District of Illinois
In re:                                                                                  Case No. 17-22005-ABG
Isabel Santoyo                                                                          Chapter 13
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0752-1           User: ccorona1               Page 1 of 2                   Date Rcvd: Aug 14, 2019
                               Form ID: ntcdsm              Total Noticed: 40


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 16, 2019.
db             +Isabel Santoyo,    2215 S. Albany Ave.,    Apt. 3F,    Chicago, IL 60623-3483
25850175      #+Central Financial Control,    Po Box 66044,    Anaheim, CA 92816-6044
25850176       +Citizens Bank,    Attn: Bankruptcy,    443 Jefferson Blvd Ms Rjw-135,    Warwick, RI 02886-1321
25850177       +City of Chicago,    Dept. of Revenue,    PO Box 88292,    Chicago, IL 60680-1292
25850178        City of Chicago Parking,    121 N LaSalle Street,    Room 107A,    Chicago, IL 60602-1232
25850179       +City of Memphis,    City Court Clerk,    201 Polar Ave., Room LL-80,,    Memphis, TN 38103-1945
26098596       +Conn Appliances, Inc.,    c/o Becket and Lee LLP,    PO Box 3002,    Dept Conns,
                 Malvern PA 19355-0702
26171567        Department Stores National Bank,     c/o Quantum3 Group LLC,    PO Box 657,
                 Kirkland, WA 98083-0657
25850183       +GC Services,    Attn: Bankruptcy,    6330 Gulfton St.,    Houston, TX 77081-1198
26151853       +Midland Credit Management, Inc. as agent for,     Midland Funding LLC,    Po Box 2011,
                 Warren MI 48090-2011
25850188       +Prism Healthcare Services, INC,     190 S. LaSalle St #2900,    Chicago, IL 60603-3439
25850190       +Secretary of State,    Safety & Financial Responsibility,     2701 South Dirksen Parkway,
                 Springfield, IL 62723-1000
25850191        Secretary of State License Renewal,     3701 Winchester Road,    Springfield, IL 62707-9700
25850194       +St. Francis Hospital,    100 N. River Road,    4th Floor, Room #405,    Des Plaines, IL 60016-1209

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +E-mail/Text: courtnotices@chi13.com Aug 15 2019 01:26:32        Marilyn O Marshall,
                 224 South Michigan Ste 800,    Chicago, IL 60604-2503
25850168       +EDI: PHINHARRIS Aug 15 2019 05:03:00       Arnold Scott Harris, P.C.,
                 111 W. Jackson Blvd. Ste. 600,    Chicago, IL 60604-3517
26075576        EDI: RESURGENT.COM Aug 15 2019 05:03:00       Ashley Funding Services, LLC its successors and,
                 assigns as assignee of Syndicated,    Office Systems, Inc.,     Resurgent Capital Services,
                 PO Box 10587,    Greenville, SC 29603-0587
25850171        EDI: CAPITALONE.COM Aug 15 2019 05:03:00       Capital One Bank Usa,     15000 Capital One Dr,
                 Richmond, VA 23238
25850174       +EDI: WFNNB.COM Aug 15 2019 05:03:00      CB/Gordmans,     Po Box 182789,    Columbus, OH 43218-2789
25850169        EDI: CAPITALONE.COM Aug 15 2019 05:03:00       Cap One,    Bankruptcy Dept.,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
25850170       +EDI: CAPITALONE.COM Aug 15 2019 05:03:00       Capital 1 Bank,    Attn: General Correspondence,
                 Po Box 30285,    Salt Lake City, UT 84130-0285
25850172        EDI: CAPITALONE.COM Aug 15 2019 05:03:00       Capital One Bank, N.A.,     PO Box 71083,
                 Charlotte, NC 28272-1083
25850173       +EDI: MERRICKBANK.COM Aug 15 2019 05:03:00       Cardworks/CW Nexus,     Attn: Bankruptcy,
                 Po Box 9201,   Old Bethpage, NY 11804-9001
26084816       +E-mail/Text: bankruptcy@cavps.com Aug 15 2019 01:27:22        Cavalry SPV I, LLC,
                 500 Summit Lake Drive, Ste 400,    Valhalla, NY 10595-2321
25901319       +EDI: PHINHARRIS Aug 15 2019 05:03:00       City Of Chicago Department of Finance,
                 C/O Arnold Scott Harris P.C.,    111 W Jackson Blvd Suite 600,     Chicago, IL 60604-3517
25850180       +E-mail/Text: bncnotices@becket-lee.com Aug 15 2019 01:28:25        Conns Credit Corp,
                 3295 College St,    Beaumont, TX 77701-4611
25850181       +EDI: RCSFNBMARIN.COM Aug 15 2019 05:03:00       Credit One,    Bankrupcty Department,
                 PO Box 98873,    Las Vegas, NV 89193-8873
25850185       +EDI: RMSC.COM Aug 15 2019 05:03:00      GECRB/Care Credit,     PO Box 965036,
                 Orlando, FL 32896-5036
25850184       +EDI: RMSC.COM Aug 15 2019 05:03:00      Gecrb/Care Credit,     Attn: bankruptcy,    Po Box 103104,
                 Roswell, GA 30076-9104
26072097        EDI: RESURGENT.COM Aug 15 2019 05:03:00       LVNV Funding, LLC its successors and assigns as,
                 assignee of FNBM, LLC,    Resurgent Capital Services,     PO Box 10587,
                 Greenville, SC 29603-0587
26074232        EDI: RESURGENT.COM Aug 15 2019 05:03:00       LVNV Funding, LLC its successors and assigns as,
                 assignee of Santander Consumer USA,    Resurgent Capital Services,      PO Box 10587,
                 Greenville, SC 29603-0587
25850187        EDI: TSYS2.COM Aug 15 2019 05:03:00      MACYSDSNB,     911 Duke Blvd.,    Mason, OH 45040
26073150        EDI: MERRICKBANK.COM Aug 15 2019 05:03:00       MERRICK BANK,    Resurgent Capital Services,
                 PO Box 10368,    Greenville, SC 29603-0368
25850186       +EDI: TSYS2.COM Aug 15 2019 05:03:00      Macy’s,    Bankruptcy Processing,     PO Box 8053,
                 Mason, OH 45040-8053
26104726        EDI: PRA.COM Aug 15 2019 05:03:00      Portfolio Recovery Associates, LLC,
                 Successor to CAPITAL ONE BANK (USA), N.A,     (CAPITAL ONE BANK, N.A.),     POB 41067,
                 Norfolk, VA 23541
25850189       +E-mail/Text: bankruptcy@pro-credit.com Aug 15 2019 01:26:58        Professional Credit Mgmt,
                 Po Box 4037,   500 West Washington Ave,     Jonesboro, AR 72401-2780
25850192        EDI: NEXTEL.COM Aug 15 2019 05:03:00       Sprint,   PO Box 4191,    Carol Stream, IL 60197-4191
25850193        EDI: NEXTEL.COM Aug 15 2019 05:03:00       Sprint Corp.,    Attn: Bankruptcy Dept.,     PO Box 7949,
                 Overland Park, KS 66207-0949
25850195        EDI: RMSC.COM Aug 15 2019 05:03:00      SYNCB/Care Credit,     PO Box 965036,
                 Orlando, FL 32896-5036
25852047       +EDI: RMSC.COM Aug 15 2019 05:03:00      Synchrony Bank (Care Credit),
                 c/o PRA Receivables Management, LLC,    PO Box 41021,     Norfolk, VA 23541-1021
                                                                                                TOTAL: 26
           Case 17-22005           Doc 36       Filed 08/16/19 Entered 08/16/19 23:25:09                         Desc Imaged
                                                Certificate of Notice Page 3 of 3


District/off: 0752-1                  User: ccorona1                     Page 2 of 2                          Date Rcvd: Aug 14, 2019
                                      Form ID: ntcdsm                    Total Noticed: 40


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
25850182          eviction
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 16, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 14, 2019 at the address(es) listed below:
              David M Siegel   on behalf of Debtor 1 Isabel Santoyo davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Marilyn O Marshall    courtdocs@chi13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
